Exhibit 99.2 SCHEDULE II FRANKLIN COVEY CO. VALUATION AND QUALIFYING ACCOUNTS AND RESERVES For the Three Years Ended August 31, 2007 (Dollars in Thousands) Column A Column B Column C Column D Column E Additions Description Balance at Beginning of Period Charged to Costs and Expenses Charged to Other Accounts Deductions Balance at End of Period Year ended August 31, 2005: Allowance for doubtful accounts $ 1,034 $ 1,287 $ - $ (896 )(1) $ 1,425 Allowances for inventories 5,073 4,669 - (4,418 )(2) 5,324 $ 6,107 $ 5,956 $ - $ (5,314 ) $ 6,749 Year ended August 31, 2006: Allowance for doubtful accounts $ 1,425 $ 365 $ 564 (3) $ (1,375 )(1) $ 979 Allowance for inventories 5,324 989 - (2,990 )(2) 3,323 $ 6,749 $ 1,354 $ 564 $ (4,365 ) $ 4,302 Year ended August 31, 2007: Allowance for doubtful accounts $ 979 $ 207 $ - $ (365 )(1) $ 821 Allowance for inventories 3,323 2,631 - (1,702 )(2) 4,252 $ 4,302 $ 2,838 $ - $ (2,067 ) $ 5,073 (1) Represents a write-off of accounts deemed uncollectible (2)Reduction in the allowance is due to a write-off of obsolete inventories (3) Amount was charged against balances recorded in accrued liabilities Back to Main Document
